Case 1:17-cv-01000-MN Document 276 Filed 03/05/21 Page 1 of 7 PageID #: 4615




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

CRANE MERCHANDISING SYSTEMS, INC.,           )
                                             )
           Plaintiff,                        )   C.A. No. 17-1000-MN
                                             )
      v.                                     )
                                             )       JURY TRIAL DEMANDED
NEWZOOM, LLC, BEST BUY STORES, L.P.,         )
BENEFIT COSMETICS LLC and MACY’S,            )            REDACTED
INC.,                                        )          PUBLIC VERSION
                                             )
           Defendants.                       )

DEFENDANTS’ RESPONSIVE LETTER BRIEF TO THE HONORABLE MARYELLEN
  NOREIKA IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE A
           FIRST AMENDED AND SUPPLEMENTAL COMPLAINT


                                          Kelly E. Farnan (#4395)
                                          Christine D. Haynes (#4697)
                                          Renée M. Delcollo (#6442)
                                          Richards, Layton & Finger, P.A.
                                          One Rodney Square
                                          920 North King Street
                                          Wilmington, DE 19801
                                          (302) 651-7700
                                          farnan@rlf.com
                                          haynes@rlf.com
                                          delcollo@rlf.com

Dated: February 26, 2021                  Attorneys for Defendants
Case 1:17-cv-01000-MN Document 276 Filed 03/05/21 Page 2 of 7 PageID #: 4616




Dear Judge Noreika:

        I write on behalf of Defendants NewZoom, LLC (“NewZoom”), Best Buy Stores, L.P.
(“Best Buy”), Benefit Cosmetics LLC (“Benefit”), and Macy’s, Inc. (“Macy’s”) (collectively,
“Defendants”) in response to Crane Merchandising Systems, Inc.’s (“CMS”) Opening Letter Brief
in Support of its Motion for Leave to File a First Amended and Supplemental Complaint
(“Motion”). CMS’s Motion is another step in its effort to enforce a purported settlement agreement
among all of the Defendants. However, CMS cannot succeed on that claim because certain of the
Defendants (Best Buy, Benefit and Macy’s) did not participate in the negotiation of the March e-
mail that CMS seeks to enforce and because CMS seeks to enforce the agreement against a non-
party. Furthermore, CMS’s arguments are also meritless to the extent it argues that because the
March 12 and 13 e-mails are allegedly binding, the Court should enforce a much more extensive
June 29 settlement agreement. For the reasons set forth below, Defendants respectfully request
that this Court deny CMS’s Motion.

        Factual Background and Stage of Proceedings. Over three years ago, on July 21, 2017,
CMS filed a complaint in the above-captioned action (“NewZoom Litigation”) alleging, inter alia,
that the Defendants infringed the ’180 patent and ’068 patent. (“Complaint,” D.I. 1.) The
Defendants filed answers to CMS’s Complaint, and NewZoom asserted a counterclaim alleging
that CMS infringed NewZoom’s patent, U.S. Patent No. 6,758,370 (“the ’370 patent”). (D.I. 14,
22, 24, 26.) Pursuant to the Scheduling Order (D.I. 36), the deadline to join other parties and
amend the pleadings was December 20, 2018.

        On July 25, 2018, CMS filed a complaint against Swyft, Inc. (“Swyft”) for patent
infringement in the case captioned Crane Merchandising Systems, Inc. v. Swyft, Inc., C.A. No. 18-
1093-MN, D.I. 1 (D. Del.) (“Swyft Litigation”). Five months later, in December 2018, CMS and
Swyft stipulated to dismissal of all claims in the Swyft Litigation without prejudice. Id., D.I. 20.
CMS’s Motion alleges that it learned of Swyft conduct that allegedly infringes CMS’s patents
during the August and December 2019 depositions in the NewZoom Litigation, however it made
no attempts to add Swyft as a party in this matter or reopen the Swyft Litigation.1 Motion at 2.

       The only remaining fact discovery to be completed pertains to additional discovery
NewZoom is permitted to take following a discovery dispute. (D.I. 215) and the parties have not
conducted any expert discovery. Beginning in November 2019, the parties agreed to postpone the
remaining discovery and briefing on NewZoom’s 101 motion while the parties pursued mediation.
(See D.I. 217, 224.) Ultimately, in January 2020, the parties agreed to postpone the then-scheduled
June 2020 trial while the parties continued to pursue settlement. (D.I. 227.)

        The parties, through counsel, made various attempts to resolve the case without success.
Following discussions between in-house representatives from CMS and NewZoom, on March 12,
2020, Matthew Michael of CMS e-mailed Allen Huang of NewZoom with seven points
representing “an agreement in principle.” (D.I. 260, D-5.) On March 13, Allen Huang responded
that they were in agreement and that he would forward it to his outside counsel to work on an

1
  By its own admission, CMS’s counsel sent correspondence to Defendants regarding Swyft’s
alleged infringement of certain CMS patents in November 2019, three months after it found out
about the alleged infringement in an August 2019 deposition. Motion at 2.

                                                 1
RLF1 24850595v.1
Case 1:17-cv-01000-MN Document 276 Filed 03/05/21 Page 3 of 7 PageID #: 4617
Case 1:17-cv-01000-MN Document 276 Filed 03/05/21 Page 4 of 7 PageID #: 4618




         Pursuant to Rule 15(a)(2), a district court has discretion in deciding whether to grant leave
to amend the pleadings. Pfizer Inc. v. Sandoz Inc., No. 12-654-GMS/MPT, 2013 WL 5934635, at
*3 (D. Del. Nov. 4, 2013). Under Rule 15(a)(2), the court must consider: (1) whether the
amendment was unduly delayed; (2) whether the amendment would cause unfair prejudice to the
non-movant; (3) whether the amendment has an improper purpose; and (4) whether the amendment
is futile. Id.

         CMS Fails to Meet the Standard for Good Cause. CMS has made multiple attempts to
justify the joinder of Swyft, however, its arguments are meritless. By CMS’s own admission, it
filed an infringement action against Swyft in July 2018 and voluntarily agreed to dismiss the entire
case without prejudice on December 11, 2018. Meanwhile, CMS maintained its suit against the
Defendants and did not seek leave to amend its Complaint by the deadline. CMS argues its delay
should be excused because its purported cause of action relates to a March 2020 settlement
agreement. That argument, however, misses the point. If CMS believed that Swyft needed to be
a party to this action to adjudicate patent infringement claims (or settle them), it had an obligation
to seek to add Swyft by the deadline in the original Scheduling Order. CMS did not do so and has
not explained why it could not have done so.

       CMS’s Motion contends that “[d]uring August and October 2019 depositions, [CMS]
learned of Swyft conduct that infringes certain CMS patents.” Motion at 2. This demonstrates
that CMS was not diligent in pursuing alleged infringement claims against Swyft back in August
2019. Because it is those claims that CMS says support forcing Swyft to be a party to the
settlement, those claims should have been raised long before now. CMS cannot demonstrate good
cause.

      CMS’s Proposed Amendments are Futile. This Court should deny the Motion because
CMS’s proposed amendments would be futile for three separate reasons.

        First, CMS’s proposed amendment is futile because this Court does not have jurisdiction
over Swyft and CMS has not provided any authority suggesting that it can end run around this law
by adding a new cause of action. “A district court has jurisdiction to enforce a settlement
agreement entered into by litigants in a case pending before it.” AT & T Corp. v. Mosaica Educ.,
Inc., No. 03-1012-GMS, 2008 WL 2705422, at *2 (D. Del. July 10, 2008). “It is well established
that a federal district court cannot enforce a privately negotiated settlement agreement against a
non-party.” Metex Mfg. Corp. v. Manson, No. 05-2948-HAA, 2009 WL 10729008, at *2 (D.N.J.
July 9, 2009). Multiple courts have acknowledged that there is no basis to enforce a settlement
agreement against a non-party. See, e.g., Castro v. Capital One Servs., LLC, No. 8:16-cv-889-T-
17TGW, 2017 WL 8809513, at *1 (M.D. Fla. June 8, 2017) (“the Court is unaware of any basis
for exercising subject matter jurisdiction over what, in essence, is a breach of contract action
against a non-party”); Boyles v. Visteon Corp., No. 05-cv-0513-CVE-SAJ, 2007 WL 1723491, at
*2 (N.D. Okla. June 13, 2007) (“While plaintiff is correct that the Court has the power to enforce
a settlement agreement in a case pending before it, that does not extend the Court’s authority
beyond the litigants actually before the Court.”). For example, in Metex, the plaintiff moved to
enforce a settlement agreement against a non-party, the defendant’s wife. 2009 WL 10729008, at
*1. The wife was not a party and did not participate in the settlement negotiations, however, a
central term to the settlement was the execution of a mortgage on a property owned by the wife.
Id. at *3. After the Court ordered the parties to memorialize the settlement agreement in writing,

                                                  3
RLF1 24850595v.1
Case 1:17-cv-01000-MN Document 276 Filed 03/05/21 Page 5 of 7 PageID #: 4619




the wife refused to participate. Id. at *1. The District Court of New Jersey determined that it could
not compel the wife’s compliance and encouraged the parties to reach a settlement agreement with
modified terms. Id.

        CMS cannot now bypass well-settled law by amending its Complaint to add Swyft as a
party to a litigation it was never a part of. See Logan Farms, Inc. v. Cajun Provisions, Inc., No.
93-2845, 1993 WL 488514, at *2 (E.D. La. Nov. 19, 1993) (denying the plaintiffs’ motion to
reopen a case, enforce a settlement agreement, and for leave to amend the complaint to add two
plaintiffs and two defendants). CMS decided back in 2018 to not pursue infringement claims
against Swyft and after learning about allegedly infringing conduct in an August 2019 deposition,
it chose to take no action with this Court to preserve any possible rights against Swyft. It is clear
that CMS is insisting on a settlement with Swyft for the sole reason that it believes that Swyft is
financially more secure than NewZoom.

        Second, CMS seeks enforcement of a settlement agreement that even CMS acknowledges
does not exist. Indeed, CMS’s Motion argues that the settlement agreement
                                         Motion at 4 (emphasis added). Furthermore, CMS’s
amendments maintain “all” infringement allegations and prayers for relief from the original
complaint, yet also requests that the Court enforce the settlement agreement. CMS’s attempt to
have its cake and eat it too has rendered its amended complaint futile. Indeed, “[b]y instead
electing to continue litigating the very claims that the settlement agreement allegedly resolved,
[CMS] has implicitly asserted facts that render the proposed amended complaint futile.” Joao
Control v. City of Yonkers, No. 12-cv-7734 (RJS), at 2 (S.D.N.Y. Mar. 26, 2015), D.I. 170.
Moreover, under the proposed settlement agreement that CMS seeks to enforce, that agreement
called for                                                           which CMS contends is June
29, 2020. CMS has not treated this agreement as enforceable and has no basis to ask this Court to
do otherwise.

         Third, this Court cannot enforce settlement agreements that do not meet the essential
elements of a contract under Delaware law. Delaware law will govern whether or not an
enforceable agreement has been entered into. The Court has previously set forth the standard as
follows: “Under Delaware law[,] a contract comes into existence if a reasonable person would
conclude, based on the objective manifestations of assent and the surrounding circumstances, that
the parties intended to be bound by their agreement on all essential terms.” AT & T Corp., 2008
WL 2705422, at *3 (internal quotation marks omitted). The Court has addressed allegations
similar to CMS’s recently. In Realtime Data LLC v. Kaminario, Inc., C.A. No. 19-350-CFC, (D.
Del. Jan. 10, 2020), D.I. 35, the Court concluded that there was no meeting of the minds on the
final terms of a settlement agreement in a chain of e-mails between counsel. The Court noted that
plaintiff’s argument that there was an enforceable agreement ignored, inter alia, the fact that the
defendant had made a counteroffer and still had to review an exhibit to the agreement. Id. at 4.
The Court also found it relevant that “the proposed agreement between the parties includes a
signature page, confirming that the parties intended the agreement to take effect only when a
written version of it was signed and dated.” Id. at 5.

     Here too, there is no enforceable agreement between CMS and the Defendants. While
CMS attempts to present the March 12 and 13 e-mails as dispositive, they are not. Moreover,
CMS makes an illogical leap that, because the March 12 and 13 e-mails are allegedly binding, the

                                                 4
RLF1 24850595v.1
Case 1:17-cv-01000-MN Document 276 Filed 03/05/21 Page 6 of 7 PageID #: 4620




Court should enforce a much more extensive June 29 settlement agreement. CMS’s argument
makes no sense. The Retail Defendants are not included in the March 12 and 13 e-mails and CMS
provides no independent basis for seeking to enforce an agreement they played no part in
negotiating. As to NewZoom and Swyft, CMS does not have any authority which suggests the
June 29 agreement was ever agreed upon by the parties. CMS’s failure to deal with the negotiation
period between March and June is fatal to its Motion.

      Conclusion. For the foregoing reasons, Defendants respectfully request that this Court
deny CMS’s motion.

                                                           Respectfully,

                                                           /s/ Kelly E. Farnan

                                                           Kelly E. Farnan (#4395)




                                               5
RLF1 24850595v.1
Case 1:17-cv-01000-MN Document 276 Filed 03/05/21 Page 7 of 7 PageID #: 4621




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, true and correct copies of the foregoing

document were caused to be served on the following counsel of record as indicated:

     BY ELECTRONIC MAIL                         BY ELECTRONIC MAIL
     Adam Wyatt Poff                            Michael C. Wilson
     Samantha G. Wilson                         William A. Munck
     Young, Conaway, Stargatt & Taylor LLP      Chad J. Ray
     Rodney Square                              Sarah J. Lopano
     1000 North King Street                     Chase A. Cobern
     Wilmington, DE 19801                       Munck Wilson Mandala, LLP
                                                600 Banner Place Tower
                                                12770 Coit Road
                                                Dallas, TX 75251



                                                          /s/ Kelly E. Farnan
                                                          Kelly E. Farnan (#4395)
                                                          farnan@rlf.com
